IN THE SUPREME COURT OF THE STATE OF DELAWARE

SYLVESTER MILLER, §
§ No. 457, 2014
Defendant Below- §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 0408012099
Plaintiff Below- §
Appellee. §

Submitted: February 4, 2015
Decided: March 6, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices
0 R D E R
This 6th day of March 2015, after careful consideration of the opening brief,
the State’s motion to afﬁrrn, and the record on appeal, we ﬁnd it manifest that the
judgment below should be afﬁrmed on the basis of the Superior Court’s well-
reasoned decision dated July 28, 2014. The Superior Court did not err in
concluding that appellant’s third motion for postconviction relief was procedurally

barred and that appellant had failed to overcome the procedural hurdles.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AF F IRlV[ED.